 Case 2:18-cv-09018-PA-RAO Document 21-1 Filed 01/24/19 Page 1 of 2 Page ID #:222


 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     KAREN BRANDIN,                        )   Case No. 2:18-cv-09018-PA-RAO
12                                         )
                    Plaintiff,             )   [PROPOSED] ORDER GRANTING
13                                         )   STIPULATED PROTECTIVE ORDER
             v.                            )
14                                         )   The Honorable Percy Anderson
   JOHNSON & JOHNSON, INC.; and            )   Courtroom: 9A (First Street Courthouse)
15 ETHICON, INC.,                          )
                                           )
16                Defendants.              )
                                           )
17                                         )
                                           )
18                                         )
                                           )
19
20
21
22
23
24
25
26
27
28
                  [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     1412752.1
 Case 2:18-cv-09018-PA-RAO Document 21-1 Filed 01/24/19 Page 2 of 2 Page ID #:223


 1           The Court has received and considered Plaintiff Karen Brandin and Defendants
 2 Johnson & Johnson and Ethicon, Inc.’s (collectively, the “Parties”) Stipulated Protective
 3 Order. Pursuant to the Parties’ stipulation and for good cause shown, IT IS ORDERED
 4 that the Parties’ Stipulated Protective Order is approved and shall be the Order of the
 5 Court.
 6
 7 IT IS SO ORDERED.
 8
 9 DATED:                                 _____________________________________
                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                      [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     1412752.1
